UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,

        -v-                                                           No. 14 CR 855

RAMEL PIERSON,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER


                 This Order confirms that the hearing in connection with Defendant’s Violation of

Supervised Release (“VOSR”) that had been scheduled to proceed in Magistrate’s Court on April

1, 2020, will not go forward. Counsel are directed to confer and to file a status report by April

15, 2020, as to whether the parties intend to request that a hearing or a conference in connection

with the VOSR be held. If the parties intend to request a hearing, the status report should

address: (1) in what time frame the parties would like to request the VOSR hearing be held; (2)

whether the parties anticipate the Court to entertain a disposition of one or more of the

specifications of violation during the hearing; and (3) whether the parties anticipate requesting

that the Court impose a sanction at the hearing. Furthermore, if the parties anticipate

submissions in connection with any anticipated VOSR hearing, they are directed to propose a

briefing schedule.

                 SO ORDERED.

Dated: New York, New York
       March 31, 2020

                                                                     /s/ Laura Taylor Swain
                                                                     LAURA TAYLOR SWAIN
                                                                     United States District Judge



PIERSON VOSR - ORDER                                       VERSION MARCH 31, 2020                    1
